Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                      Desc: Main
                          Document Page 1 of 11


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF PUERTO RICO


In re:                                               PROMESA
                                                     Title III
THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO
RICO,                                                No. 17 BK 3283-LTS
             as representative of                    (Jointly Administered)
THE COMMONWEALTH OF PUERTO RICO,
et al.,

Debtors.1

In re:                                               PROMESA
                                                     Title III
THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO
RICO,                                                No. 17 BK 4780-LTS

             as representative of

PUERTO RICO ELECTRIC POWER
AUTHORITY,

Debtor.

JOSÉ RAMÓN RIVERA RIVERA,
PRESIDENT, FIDUCIARY, AND TRUSTEE                    Adv. Proc. No. 18-AP-47-LTS
OF THE BOARD OF TRUSTEES OF THE
ELECTRIC POWER AUTHORITY’S



1
          The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
          number and the last four (4) digits of each Debtor’s federal tax identification number, as
          applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283-
          LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing
          Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
          Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority
          (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID:
          3808); (iv) Employees Retirement System of the Government of the Commonwealth of
          Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of
          Federal Tax ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”)
          (Bankruptcy Case No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747).


181012 RIVERA REMAND OP.DOCX                       VERSION OCTOBER 12, 2018                        1
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                      Desc: Main
                          Document Page 2 of 11


EMPLOYEES’ RETIREMENT SYSTEM, et
al.,

     Plaintiffs,
v.

COMMONWEALTH OF PUERTO RICO, et
al.,

Defendants.

                                 MEMORANDUM OPINION AND ORDER

                   Plaintiffs José Ramón Rivera Rivera, Ralphie Dominicci Rivera, Ángel R.

Figueroa Jaramillo and Ernesto Zayas López (collectively, “Movants”) originally filed this action

in the Commonwealth of Puerto Rico Court of First Instance, San Juan Superior Court (the

“Commonwealth Court”) seeking—among other requested relief—a declaratory judgment

decreeing that the Puerto Rico Electric Power Authority Employees Retirement System (the

“Retirement System”) is legally separate and independent from PREPA, the Commonwealth of

Puerto Rico (“Puerto Rico” or the “Commonwealth”), and Puerto Rico’s executive branch. The

Financial Oversight and Management Board for Puerto Rico (the “Oversight Board”), as

representative of the Commonwealth and PREPA, removed the action to the United States

District Court for the District of Puerto Rico. The Oversight Board’s Notice of Removal (Docket

Entry No. 1, the “Removal Notice”) asserts that the Court has original jurisdiction of the action,

pursuant to 48 U.S.C. § 2166(a)(2), because it is “related to” the financial restructuring cases In

re Commonwealth of Puerto Rico, No. 3:17-bk-03283 and In re Puerto Rico Electric Power

Authority, No. 3:17-bk-04780 (together, the “Title III Cases” of the “Title III Debtors”) which

were filed pursuant to Title III of the Puerto Rico Oversight, Management, and Economic




181012 RIVERA REMAND OP.DOCX                       VERSION OCTOBER 12, 2018                           2
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                    Desc: Main
                          Document Page 3 of 11


Stability Act (“PROMESA”). 1 Movants now move for entry of an order remanding this action to

the Commonwealth Court (Docket Entry No. 12, the “Motion”), arguing that the removal was

procedurally improper, this Court lacks subject matter jurisdiction, and the Court should apply

the doctrine of equitable remand. The Court has considered carefully all of the parties’

submissions. For the following reasons, the Motion is denied.



                                          BACKGROUND

               Except as otherwise indicated, the following facts are alleged in the Removal

Notice or drawn from the documents annexed thereto. Plaintiffs are four trustees of the

Retirement System. (See Docket Entry No. 1-1, Compl. & Req. for Perm. Inj. & Decl. J. ¶¶ 1-5,

the “Complaint”). The Defendants are the Commonwealth, PREPA, Governor Ricardo Rosselló-

Nevares (the “Governor”), and the members of the Board of Directors of PREPA. (Compl. ¶ 1;

see also Mot. at 3.)

               On March 22, 2018, the Governor issued Executive Order OE-2018-012 (the

“Executive Order”), which appointed the Board of Directors of PREPA as trustee of the

Retirement System for certain purposes. (Compl. ¶¶ 11-12.) On March 27, 2018, Plaintiffs filed

the Complaint to challenge the Executive Order. The Complaint alleges that the Retirement

System is “an entity independent and separate from PREPA whose assets belong to its

beneficiaries and are separate from PREPA’s assets” (Compl ¶ 16), and disputes the authority of

the Governor to appoint the Board of Directors of PREPA to oversee certain aspects of the

Retirement System. (Compl. § III, ¶ 2.)




1
       PROMESA is codified at 48 U.S.C. § 2101 et seq. References to “PROMESA” in the
       remainder of this opinion are to the uncodified version of the legislation.


181012 RIVERA REMAND OP.DOCX                     VERSION OCTOBER 12, 2018                         3
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                         Desc: Main
                          Document Page 4 of 11


                On April 23, 2018, PREPA and the members of PREPA’s Board of Directors

filed a motion in the Commonwealth Court to dismiss the Complaint. (Mot. at 3.) On April 27,

2018, the Oversight Board, as representative of the Commonwealth and PREPA, filed the

Removal Notice, removing the action to this Court. On May 28, 2018, Movants filed the

Motion. On June 22, 2018, the Oversight Board and the Governor filed their opposition to the

Motion (Docket Entry No. 18, the “Opposition”). Movants filed a reply in further support of the

Motion on July 2, 2018 (Docket Entry No. 20, the “Reply”). On July 2, 2018, the Retirement

System, under the Spanish language version of its name, Sistema de Retiro de los Empleados de

la Autoridad de Energía Eléctrica, filed a motion to intervene (Docket Entry No. 21)—which was

subsequently granted by the Honorable Judith Gail Dein (Docket Entry No. 31)—and a limited

joinder to the Motion (Docket Entry No. 21-1, the “SREAEE Joinder”).



                                             DISCUSSION

                Title III of PROMESA permits the removal of a civil action pending in another

court to this district court if this court has jurisdiction of the claim or cause of action under

PROMESA’s jurisdictional grant. 48 U.S.C. § 2166(d)(1). If a case is removed and the district

court determines that it lacks jurisdiction of the matter, the court must order remand. 28 U.S.C.

§ 1447. Removal statutes are “strictly construed against removal jurisdiction, and the burden of

establishing federal jurisdiction falls to the party invoking the statute.” Rios Ortiz v. Velazquez-

Ortiz, No. CIV. 14-1467 JAF, 2014 WL 3734490, at *1 (D.P.R. July 28, 2014) (internal citation

omitted). The Court may also remand “on any equitable ground” a claim or cause of action of

which it has PROMESA Title III jurisdiction. 48 U.S.C. § 2166(d)(2).




181012 RIVERA REMAND OP.DOCX                        VERSION OCTOBER 12, 2018                        4
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                     Desc: Main
                          Document Page 5 of 11


               Movants seek remand of this adversary proceeding on three bases. First, Movants

contend that removal was procedurally improper because the other defendants have not joined

the Oversight Board’s removal petition. Second, Movants dispute whether the Court has

jurisdiction of this civil action under Section 306(d)(1) of PROMESA. Third, Movants seek

equitable remand of this civil action pursuant to Section 306(d)(2) of PROMESA.

       A. Procedural Propriety of Removal

               Movants argue that case law interpreting 28 U.S.C. §§ 1446(a) and (b) requires

the unanimous consent of the defendants in a civil action for removal to be effective. (Mot. at 5-

6.) The Oversight Board and the Governor contend, among other arguments, that the unanimity

requirement of 28 U.S.C. § 1446 has no relevance to the instant proceeding because it was

removed to this Court pursuant to Section 306(d)(1) of PROMESA. (Opp’n at 5-6.)

               This dispute can be resolved by reference to the text of 28 U.S.C. § 1446(b),

which was revised in 2011 to clarify the applicability of the unanimity requirement. 2 See

Federal Courts Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-63, § 103, 125

Stat. 758, 760 (amending 28 U.S.C. § 1446(b)). The revisions clarified the applicability of the

unanimity requirement; the statute currently provides (in relevant part) as follows: “[w]hen a

civil action is removed solely under section 1441(a), all defendants who have been properly

joined and served must join in or consent to the removal of the action.” 28 U.S.C.A.

§ 1446(b)(2)(A) (West 2018) (emphasis added). Accordingly, the statute now plainly limits the



2
       Prior to the 2011 revisions, courts disagreed as to the scope of the unanimity requirement.
       The majority view held that the unanimity requirement did not apply to actions removed
       under the bankruptcy removal statute, 28 U.S.C. § 1452(a). See New England Wood
       Pellet, LLC v. New England Pellet, LLC, 419 B.R. 133, 141 & n.7 (D.N.H. 2009)
       (describing split among courts); see also Orion Ref. Corp. v. Fluor Enterprises, Inc., 319
       B.R. 480, 485 (E.D. La. 2004) (noting that “the circuit, district, and bankruptcy courts are
       in disagreement”).


181012 RIVERA REMAND OP.DOCX                     VERSION OCTOBER 12, 2018                         5
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                         Desc: Main
                          Document Page 6 of 11


unanimity requirement to actions that are removed “solely under” section 1441(a) of title 28 of

the U.S. Code. See H.R. Rep. No. 112-10, at 13 (2011), reprinted in 2011 U.S.C.C.A.N. 576,

580, 2011 WL 484052 (“New subparagraph (b)(2)(A) codifies the well-established ‘rule of

unanimity’ . . . . Like current law, the new provision is limited to cases removed solely under

section 1441(a); it has no application to other statutes under which removal is authorized.”); see

also Fenicle v. Boise Cascade Co., No. 15-CV-02398-TEH, 2015 WL 5948168, at *4 (N.D. Cal.

Oct. 13, 2015) (noting that the revisions to 28 U.S.C. § 1446(b) “seriously undercut” the

“minority view” that the unanimity requirement is applicable to the bankruptcy removal statute,

28 U.S.C. § 1452(a)).

                Here, the Oversight Board removed this civil action pursuant to Section 306(d)(1)

of PROMESA, 48 U.S.C. § 2166(d). Removal was not “solely under” 28 U.S.C. § 1441(a), and,

consequently, unanimity was not required. Accordingly, the Oversight Board’s removal of this

adversary proceeding was not procedurally defective notwithstanding any lack of express

consent by other parties to it.

        B. Jurisdiction

                Movants assert that this Court does not have jurisdiction of this action pursuant to

Section 306(a)(2) of PROMESA, which confers on district courts “original but not exclusive

jurisdiction of all civil proceedings arising under [PROMESA], or arising in or related to cases

under [PROMESA].” 48 U.S.C.A. § 2166(a)(2) (West 2017). The jurisdictional language of

Section 306(a)(2) is analogous to that of 28 U.S.C. § 1334(b), which confers upon district courts

exclusive jurisdiction of “all civil proceedings arising under title 11, or arising in or related to

cases under title 11.” Decisions construing 28 U.S.C. § 1334(b) therefore provide persuasive

authority with respect to the construction of PROMESA’s jurisdictional language.




181012 RIVERA REMAND OP.DOCX                        VERSION OCTOBER 12, 2018                           6
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                          Desc: Main
                          Document Page 7 of 11


                Movants contend that this lawsuit is not “related to” the Title III Cases because,

they assert, the Retirement System is a private trust that is legally separate from PREPA and the

Commonwealth, and the dispute regarding the effect of the Executive Order thus does not affect

PREPA as a Title III Debtor. (Mot. at 7-8, 10-11, 15.)

                The First Circuit has recognized the well-established Pacor standard for

determining whether a proceeding is “related to” a bankruptcy case. Work/Family Directions,

Inc. v. Children’s Discovery Ctrs., Inc. (In re Santa Clara Cty. Child Care Consortium), 223 B.R.

40, 45 (B.A.P. 1st Cir. 1998) (citing In re Parque Forestal, Inc., 949 F.2d 504, 509 (1st Cir. 1991)

and In re G.S.F. Corp., 938 F.2d 1467, 1475 (1st Cir. 1991)). This standard, first adopted by the

Third Circuit in Pacor, Inc. v. Higgins, 743 F.2d 984 (3rd Cir. 1984) and since followed by most

Circuit Courts of Appeal, holds that “related to” jurisdiction exists when “the outcome of [the]

proceeding could conceivably have any effect on the estate being administered in bankruptcy.”

Pacor, 743 F.2d at 994 (internal citations omitted). Although the proceeding “need not

necessarily be against the debtor or against the debtor’s property,” its “outcome” must be one

that “could alter the debtor’s rights, liabilities, options or freedom of action (either positively or

negatively)” and in some way “impact[] . . . the handling and administration of the bankruptcy

estate.” Id.

                In advocating for remand, Movants cite this Court’s decision in Gautier v.

Rosselló-Nevares (In re Fin. Oversight & Mgmt. Bd. for P.R.), No. 17-AP-00136-LTS (D.P.R.

June 13, 2017) (Docket No. 16), in which the Court remanded a lawsuit concerning rights of

access to financial documents developed by the Commonwealth under PROMESA on finding

that there had “been no showing that the outcome of the litigation . . . could affect the

Commonwealth’s rights, liabilities or freedom of action, or otherwise conceivably have an effect




181012 RIVERA REMAND OP.DOCX                        VERSION OCTOBER 12, 2018                             7
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                         Desc: Main
                          Document Page 8 of 11


on the adjustment of its debts or treatment of its property, in the context of this Title III

Proceeding.” Id. at 7. Movants assert that the instant proceeding could not conceivably affect

the rights of PREPA or the Commonwealth because, as alleged in the Complaint, the Retirement

System is a private trust whose assets and liabilities are wholly separate from those of the Title

III Debtors. Movants’ remand argument, however, begs the question. The nature of the

Retirement System—including whether its board and finances are entirely independent of

PREPA—is a key disputed issue in this action, and pension liabilities are a key issue in PREPA’s

financial restructuring case.

               The resolution of the issues in this civil action thus could conceivably affect the

administration of the Title III Cases. Plaintiffs here assert that the Executive Order is improper

because the Retirement System “is a trust with full legal personality and it is an entity separate

and independent of the Puerto Rico Electric Power Authority and the Commonwealth of Puerto

Rico and its Executive Branch.” (Compl. § III, ¶ 2.a.) The Opposition takes the position that the

Retirement System is instead a “component” of PREPA whose assets and affairs are integral to

the PROMESA restructuring proceedings. The outcome of this aspect of the dispute could affect

the rights of the Title III Debtors by determining whether the assets and liabilities of the

Retirement System are potentially within the scope of the restructurings that are the objective of

the Title III Cases. (See Mot. at 9 (arguing that the Retirement System is a “separate private

trust” and “[h]ence, is . . . not a ‘territorial instrumentality’ that may come under the aegis of the

Oversight Board”); see also Mot. at 12 (arguing that “[t]he most important legal consequence of

the creation of this particular trust, is that it deprives PREPA of any ownership of the assets that

comprise its corpus”).)




181012 RIVERA REMAND OP.DOCX                       VERSION OCTOBER 12, 2018                              8
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                      Desc: Main
                          Document Page 9 of 11


               Movants point to the May 4, 2016, order of a Commonwealth Court of First

Instance in Electrical Industry and Irrigation Workers Union v. Puerto Rico Electric Power

Authority, No. SJ2015CV00100 (P.R. Super. Ct. May 4, 2016) (the “UTIER Order” in the

“UTIER Action”) as conclusive of the question of the Retirement System’s independence and

the propriety of the Executive Order. (See Mot. at 10-11 (“. . . PREPA does not own nor control

[the Retirement System’s] assets. That is a matter of res judicata.”).) In the UTIER Order,

which was issued prior to the Executive Order and the 2017 legislation that the Executive Order

purported to implement, the court found that the Retirement System is a de facto trust that is not

required to be registered under Puerto Rico law.

               The preclusive effect of a judgment entered by a Commonwealth Court of First

Instance is determined by reference to Commonwealth law. R.G. Fin. Corp. v. Vergara-Nunez,

446 F.3d 178, 182-83 (1st Cir. 2006). While Plaintiffs’ opening brief on this motion practice

asserts that the UTIER Order is preclusive, the parties have not fully engaged all of the issues

relevant to the construction and application of Puerto Rico preclusion law, and this merits issue

is at this point unresolved. Because, as explained above, the issue is one that could affect the

administration of PREPA’s Title III Case, this removed proceeding is “related to” the Title III

Cases and within this Court’s jurisdiction under Section 306(a) of PROMESA, 48 U.S.C.

§ 2166(a).

       C. Equitable Remand

               Plaintiffs argue that, even if the Court has jurisdiction of this removed action, the

court should exercise its authority under Section 306(d) of PROMESA to remand the action “on

any equitable ground.” See 48 U.S.C. § 2166(d)(2). Plaintiffs argue principally that equitable

remand is appropriate because the issues in this action turn on questions of Puerto Rico law and




181012 RIVERA REMAND OP.DOCX                       VERSION OCTOBER 12, 2018                            9
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                        Desc: Main
                         Document Page 10 of 11


that they have been prejudiced by litigation delay occasioned by the removal of this action.

(Mot. at 16-17.)

               Under the analogous statutory provision that applies to the remand of actions

removed pursuant to the bankruptcy jurisdictional grant, 28 U.S.C. § 1452(a), courts in the First

Circuit look to the following non-exclusive list of factors in determining whether equitable

remand of a bankruptcy-related claim or cause of action is appropriate:

               (1) the effect of the action on the administration of the bankruptcy
               estate; (2) the extent to which issues of state law predominate; (3)
               the difficulty of applicable state law; (4) comity; (5) the relatedness
               or remoteness of the action to the bankruptcy case; (6) the existence
               of the right to a jury trial; and (7) prejudice to the involuntarily
               removed party.

Santa Clara, 223 B.R. at 46.

               Application of these factors favors denial of the Motion. As explained above,

adjudication of this adversary proceeding will affect PREPA’s restructuring (Factors #1 and #5),

including potentially affecting the computation and management of the assets and liabilities that

may be restructured in the Title III Cases and the governance of an entity—the Retirement

System—that Movants claim is outside of the control of the Title III Debtors. Although issues of

Commonwealth law may be important to the ultimate disposition of this dispute (Factor #2),

Movants have not demonstrated that this civil action will require resolving Commonwealth law

issues that are especially novel or difficult (Factor #3). This Court is capable of addressing the

applicability of res judicata at the appropriate time, and it is appropriate for the Court to

adjudicate issues of Puerto Rico law that are material to the adjudication of cases within its

jurisdiction. The Court acknowledges that certain comity considerations do weigh in favor of

allowing Commonwealth courts to address issues of Puerto Rico law (Factor #4), but those

concerns are mitigated where, as here, the Commonwealth and PREPA have voluntarily sought a



181012 RIVERA REMAND OP.DOCX                       VERSION OCTOBER 12, 2018                          10
Case:18-00047-LTS Doc#:33 Filed:10/12/18 Entered:10/12/18 11:12:17                      Desc: Main
                         Document Page 11 of 11


federal forum by invoking Title III of PROMESA. Finally, although Movants contend that they

would be prejudiced (Factor #7) because the Commonwealth Court was adjudicating their

lawsuit on an expedited basis (Mot. at 17), this Court is capable of addressing the merits of this

action with appropriate dispatch.

                                           CONCLUSION

               For the foregoing reasons, the Motion is denied.

               This Memorandum Opinion and Order resolves Docket Entry No. 12. This case

remains referred to Magistrate Judge Dein for general pretrial management.



       SO ORDERED.


Dated: October 12, 2018

                                                      /s/ Laura Taylor Swain
                                                      LAURA TAYLOR SWAIN
                                                      United States District Judge




181012 RIVERA REMAND OP.DOCX                      VERSION OCTOBER 12, 2018                           11
